—=

oo oN Oo oO fk WH BS

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

MANUEL D. ORELLANA, Case No. 3:20-cv-00041-MMD-CLB
Plaintiff ORDER

Vv.
ROMEO ARANAS, et al.,

Defendants

 

 

1. DISCUSSION

Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
(‘“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an
application to proceed jn forma pauperis. (ECF Nos. 1-1, 1).

Plaintiffs application to proceed jn forma pauperis is incomplete. Pursuant to 28
U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to
proceed jn forma pauperis and attach both an inmate account statement for the past six
months and a properly executed financial certificate on this Court's approved form.
Plaintiff has not submitted a properly executed financial certificate or an inmate account
statement for the past six months with his application. (See ECF No. 1). As such, the in
forma pauperis application is denied without prejudice. The Court will retain Plaintiff's
civil rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of
the filing fee is resolved. Plaintiff will be granted an opportunity to cure the deficiencies
of his application to proceed in forma pauperis, or in the alternative, pay the full filing fee
for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis
he must file a fully complete application to proceed in forma pauperis, including an inmate
account statement for the past six months and a properly executed financial certificate.
ll. CONCLUSION

For the foregoing reasons, IT iS ORDERED that Plaintiff's application to proceed
in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.

 

 
—

oOo oOo ON oO a Fk WY fF

 

IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
approved form application to proceed in forma pauperis by a prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application.

IT 1S FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

IT IS FURTHER ORDERED that if Plainttff does not timely comply with this order,
dismissal of this action may result.

IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
(ECF No. 1-1) but will not file it at this time.

DATED: January 27, 2020.

    
  
  

aN nnn
UNITED STATES MAGISTRATE JUDGE

NS

 

 
